      Case 7:20-cv-04454-NSR-AEK Document 42 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                                           1/22/2021
SOUTHERN DISTRICT OF NEW YORK

JOHN MASULLO,
                                                               Case No: 7:20-cv-04454
                               Plaintiff(s),

                -against-                                         NOTICE OF MOTION
                                                                     TO DISMISS
COSTCO WHOLESALE CORPORATION,                                  THIRD-PARTY COMPLAINT

                                                              The motion is denied, without prejudice to refile.
                               Defendant(s).                  In the Court's December 17, 2020 order, the Court
                                                              indicated that the parties should file all motion
COSTCO WHOLESALE CORPORATION,                                 documents on the reply date, March 4, 2021.
                                                              (ECF No. 36.) The Clerk of the Court is directed
                               Third-Party Plaintiff(s),      to terminate the motion at ECF No. 41.
                -against-                                     Dated: 1/22/2021
                                                              White Plains, NY
FOUR SEASONS LANDSCAPE SERVICES INC.,
FOUR SEASON LANDSCAPE INC., and
PEDRO HEREDIA, JR.

                               Third-Party Defendant(s).



       PLEASE TAKE NOTICE that upon the attached Declaration of Pedro Heredia, Jr.,

Memorandum of Law in Support of Third-Party Defendants’ Motion to Dismiss and all prior

pleadings, orders, and proceedings herein, Third-party Defendants move this Court, before the

Honorable Nelson Stephen Roman, United States District Judge, at the United States District Court

for the Southern District of New York, Hon. Charles L. Brieant Jr. Federal Building and

Courthouse , 300 Quarropas Street, White Plains, NY 10601 for an order dismissing Third-Party

Plaintiff’s Complaint (“Complaint”) in its entirety and with prejudice, pursuant to Federal Rule of

Civil Procedure 12(b)(6) because the Complaint fails to state a claim upon which relief can be

granted, and pursuant to Rule 8(a) because the Complaint does not allege any specific acts by any
      Case 7:20-cv-04454-NSR-AEK
Case 7-20-cv-04454-NSR    Document Document
                                   41 Filed 42  Filed on
                                            in NYSD   01/22/21  Page 2Page
                                                         01/19/2021    of 2 2 of 2




individual Third-Party Defendant, and granting such other relief as this Court deems just and

proper.

          Pursuant to Judge Roman’s Individual Practices in Civil Cases, Third-Party Defendants

request oral argument on this motion.

Dated: January 19, 2021
       Yonkers, New York



                                                    James G. Dibbini & Associates, P.C.
                                                    /S/ James G. Dibbini
                                                    ___________________________________
                                                    James G. Dibbini, Esq.
                                                    570 Yonkers Avenue
                                                    Yonkers, NY 10704
                                                    (914) 965-1011

                                                    Counsel for Third-Party Defendants


To:       Erica Fenstermacher, Esq.
          Giordano, Glaws & Fenstermacher, LLP
          61 Broadway, Suite 2235
          New York, NY 10006
          212-269-2353
          Email: ewf@g3law.com

          Attorney for Third-Party Plaintiff


          Walter Francis Ciacci, Esq.
          Dellamura & Ciacci, LLP
          977 B. Allerton Avenue
          Bronx, NY 10469
          (718)-405-1500
          Fax: (718)-405-1500
          Email: wciacci@dclawllp.com

          Attorney for Plaintiff
